United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John L. DeGeneres, Jr., Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1568
Issued: October 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 17, 2019 appellant, through counsel, filed a timely appeal from a January 25, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the
Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board. By order dated May 18, 2020, the Board exercised
its discretion and denied the request as the matter could be adequately addressed based on a review of the case record.
Order Denying Oral Argument, Docket No. 19-1568 (issued May 18, 2020).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left hip condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On April 25, 2016 appellant, then a 56-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she required a hip replacement causally related to factors of her
federal employment. She indicated that she became aware of her condition on June 2, 2016 and
attributed it to her federal employment on June 14, 2014.
In a report dated April 21, 2016, Dr. Michael P. Leslie, an osteopath and Board-certified
orthopedic surgeon, advised that he had evaluated appellant on February 2, 2016 and diagnosed
end stage degenerative disease of the left hip. He discussed her history of working for the
employing establishment and of an accident 10 years prior where she underwent a lumbar spine
procedure. Dr. Leslie opined that appellant’s left hip pain and arthritis was “the result of the
accident itself along with working as a letter carrier.” He recommended a total hip joint
replacement.
In an April 25, 2016 statement, appellant described her employment duties as a letter
carrier for 28 years. She related that she had experienced left hip pain beginning in April 2014
that she initially believed had been caused by a back injury. Appellant underwent surgery for her
back in July 2015, but the left hip pain continued. She attributed her left hip condition to walking,
lifting, and bending. Appellant asserted that she had no history of a prior hip injury.
On June 1, 2016 Dr. Leslie advised that he was treating appellant for advanced
degenerative joint disease of the left hip. He noted that she had not experienced hip pain prior to
a 2004 accident at work. Dr. Leslie opined that appellant’s extensive walking as a letter carrier
had aggravated an “underlying predisposition to arthritis of the hip” and necessitated a total hip
replacement. He opined that her predisposition to a hip injury arose due to either her prior
employment injury or from an aggravation of an underlying condition. Dr. Leslie related that
“[e]ither way there is evidence that the relationship of this advanced degenerative disease is to her
occupation.”
In a development letter dated June 20, 2016, OWCP notified appellant of the type of
evidence needed to establish her occupational disease claim, including a detailed description of
any repetitive activities performed outside of her employment and medical evidence explaining
how the identified work activities resulted in a diagnosed medical condition. It attached a
questionnaire for her completion. By separate letter of even date, OWCP also requested additional
information from the employing establishment. It afforded both parties 30 days to respond.
Appellant, in a June 27, 2016 response, advised that she engaged only in necessary home
activities and did not walk or jog.

2

By decision dated August 1, 2016, OWCP denied appellant’s occupational disease claim.
It found that the evidence of record was insufficient to establish a medical condition causally
related to the accepted factors of her federal employment.
On July 18, 2017 appellant, through counsel, requested reconsideration. He contended that
Dr. Minotti’s July 13, 2017 report was sufficient to establish that her employment contributed to
her left hip arthritis.
In support of his request for reconsideration, appellant submitted additional evidence,
including a report dated July 21, 2016 from Dr. Philip A. Minotti, a Board-certified orthopedic
surgeon. Dr. Minotti evaluated her for left hip pain that had progressively worsened for the past
three years. He diagnosed degenerative joint disease of the left hip, noting that x-rays revealed
severe degeneration, joint space narrowing, osteophyte formation, and subchondral sclerosis.
On August 22, 2016 Dr. Minotti performed a left total hip replacement.4 In reports dated
September 2016 through August 2017, he described appellant’s progress subsequent to the
surgery.
In a June 7, 2017 statement, appellant set forth her employment duties, which included
repetitively casing mail, walking, carrying satchels and parcels, and climbing steps.
In a report dated July 13, 2017, Dr. Minotti discussed appellant’s history of a total hip
replacement on August 22, 2016 due to degenerative joint disease of the left hip. He noted that
she had worked for years as a letter carrier performing “physically demanding routes.” Dr. Minotti
related that repetitive employment activities “can certainly contribute to development of severely
symptomatic disease sooner than it might otherwise had occurred. Clearly, [appellant’s] work is
not the sole cause of her left hip degenerative joint disease, but, in my opinion, it clearly
contributed to her rapid development of symptoms and advanced disease.”
By decision dated November 24, 2017, OWCP denied modification of its August 1, 2016
decision. It found that the medical evidence of record was insufficient to establish to explain how
factors of appellant’s federal employment caused her hip condition as opposed to the natural
progression of the condition.
In a report dated October 28, 2018, Dr. Byron V. Hartunian, an orthopedic surgeon,
reviewed appellant’s work history and employment duties and discussed her current complaints of
pain, stiffness, and loss of motion in the left hip, left knee, and left foot. He provided examination
findings and diagnosed status post left total hip replacement for end-stage degenerative arthritis,
left knee joint arthritis, and first metatarsophalangeal foot arthritis. Answering a series of specific
questions, Dr. Hartunian opined that appellant’s employment duties, including climbing, lifting,
and walking repetitively, had permanently aggravated her left hip, foot, and knee conditions. He
found that working as a letter carrier over a long period “can and does accelerate arthritis because
of the continuous walking, stooping, squatting, stair climbing/descending and the like involved.”
Dr. Hartunian asserted that such impact-loading activities had stressed appellant’s lower
extremities and aggravated her arthritis. He indicated that arthritis occurred due to chronic
4

On August 28, 2016 appellant sought treatment at the emergency department for a rash at the surgical site.

3

inflammation caused by repeated local stress on cartilage surfaces. Dr. Hartunian related, “With
less resilience, the cartilage becomes more susceptible to wear and tear of the impact-loading
activities, which in turn results in an accelerated loss of articular cartilage as a result of those
activities. This is what happened to [appellant] as documented in her medical records.”
Dr. Hartunian indicated that it was impossible to say what the natural progression of her
osteoarthritis would have been as current research attributed the condition to environmental factors
rather than aging. He advised that work factors had contributed to appellant’s progressive hip and
knee arthritis as it had occurred while she was performing high impact-loading activities over an
extended duration. Dr. Hartunian found that, at a minimum, her employment duties had
contributed to the development of her right hip and knee arthritis.5
By decision dated January 25, 2019, OWCP denied modification of its November 24, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
period of FECA,7 that an injury was sustained while in the performance of duty, as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
In an occupational disease claim, appellant’s burden of proof requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.10

5

Dr. Hartunian indicated that appellant had sustained right rather than left hip and knee arthritis; however, it appears
that this is a typographical error.
6

Supra note 3.

7

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
8

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
9

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
10

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

4

Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.12
ANALYSIS
The Board finds that the case is not in posture for decision.
In a report dated October 28, 2018, Dr. Hartunian discussed appellant’s employment injury
and reviewed her work duties. He diagnosed end-stage degenerative left hip arthritis treated with
a left hip replacement, left knee arthritis, and arthritis at the first metatarsophalangeal joint of the
left foot. Dr. Hartunian opined that appellant’s repetitive employment duties, including climbing,
lifting, squatting, bending, stair climbing, and walking, had permanently aggravated her left hip,
foot, and knee arthritis. He found that impact-loading activities that she had performed working
as a letter carrier over an extended period had aggravated her arthritis due to the stress on her lower
extremities. Dr. Hartunian explained that repeated stress on cartilage surfaces had caused chronic
inflammation, accelerating cartilage loss.
The Board finds that this report from Dr. Hartunian is sufficient to require further
development of the medical evidence. Dr. Hartunian provided a proper factual and medical history
and evidenced an understanding of appellant’s employment duties. He explained physiologically
how lifting, walking, stooping, squatting, and stair climbing at work had aggravated her left hip
arthritis. The Board has held that it is unnecessary that the evidence of record in a case be so
conclusive as to suggest causal connection beyond all possible doubt. Rather, the evidence
required is only that necessary to convince the adjudicator that the conclusion drawn is rational,
sound, and logical.13 Dr. Hartunian’s opinion, while insufficiently reasoned to meet appellant’s
burden of proof, provides medical rationale explaining how the accepted employment factors
aggravated the claimed diagnosed condition and, thus, raises an uncontroverted inference of causal
relationship sufficient to require further development of appellant’s claim.14
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.15 OWCP has an obligation to see that justice is

11

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388 (2008).

12

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008).

13

B.C., Docket No. 20-0498 (issued August 27, 2020); S.M., Docket No. 19-1634 (issued August 25, 2020); W.M.,
Docket No. 17-1244 (issued November 7, 2017).
14

See A.S., Docket No. 19-1432 (issued August 5, 2020); C.H., Docket No. 20-0440 (issued August 3, 2020).

15

A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219 (1999).

5

done.16 The nonadversarial policy of proceedings under FECA is reflected in OWCP’s regulations
at section 10.121.17
The case will therefore be remanded to OWCP for further development of the medical
evidence. On remand OWCP shall refer appellant to an appropriate medical specialist for an
opinion regarding whether her claimed condition of left hip arthritis is causally related to the
accepted factors of her federal employment. Following this and such other further development
as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 25, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: October 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

16

See B.C., Docket No. 15-1853 (issued January 19, 2016); John J. Carlone, 41 ECAB 354 (1989).

17

20 C.F.R. § 10.121.

6

